                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


PATSY BODIFORD,

        Plaintiff,

v.                                                       Case No. 19-1035

PHIL STAMMITTI et al,

     Defendants.
_________________________________/

     OPINION AND ORDER GRANTING DEFENDANTS’ MOTIONS TO DISMISS AND
                DISMISSING CASE FOR LACK OF PROSECUTION

        Plaintiff Pasty Bodiford filed a lengthy pro se complaint seeking $2 million in

compensatory damages and $100 million in punitive damages against a variety of

Cleveland-area government and court officials. Plaintiff’s claims are not intelligible. The

complaint is comprised of 311 numbered factual allegations that are difficult to discern

and contains no specific claims against any of the defendants. From what the court is

able to surmise, Plaintiff filed this case in response to her “mistreatment in the Lorain

county jail.” (ECF No. 1-1, PageID 8.) The complaint also references another civil case

in the Northern District of Ohio, to which Plaintiff was not a party, that was dismissed on

summary judgment by Chief Judge Patricia Gaughan. (ECF No. 1-1, PageID 62.)

        All but three of the Defendants in this case filed motions to dismiss. (ECF Nos. 7,

11, 13.) Plaintiff failed to respond to these motions by the established deadline. The

court then ordered Plaintiff to respond to the motions. (ECF No. 16.) Again, she failed to

respond by the extended deadline. Because Plaintiff failed to respond or otherwise

defend these motions, the court deems Plaintiff to have waived any opposition to
Defendants’ Motions to Dismiss and will grant the motions. See Scott v. Tenn., 878 F.2d

382 (6th Cir. 1989) (unpublished table decision) (“[I]if a plaintiff fails to respond or to

otherwise oppose a defendant’s motion, then the district court may deem the plaintiff to

have waived opposition to the motion.”).

            Additionally, the court will dismiss the case against the remaining defendants.

After Plaintiff failed to respond to the motions to dismiss, the court ordered Plaintiff to

show cause for why the remaining defendants should not be dismissed for lack of

prosecution. (ECF No. 17.) Plaintiff failed to respond to this order, so her claims against

the remaining defendants will also be dismissed. Accordingly,

            IT IS ORDERED that Defendants’ Motions to Dismiss (ECF Nos. 7, 13, 15) are

GRANTED.

            IT IS FURTHER ORDERED that the case is DISMISSED.

                                                               s/Robert H. Cleland
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
Dated: August 29, 2019

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, August 29, 2019, by electronic and/or ordinary mail.

                                                               s/Lisa Wagner
                                                               Case Manager and Deputy Clerk
                                                               (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-1035.BODIFORD.mtd.HEK.2.docx




                                                                    2
